8K ANNUAL MEETING RESULTS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2013 Commission File Number: ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 7, 2013, at the Annual Meeting, ANADIGICS shareholders (i) elected each of the director nominees, (ii) ratified the appointment of Ernst & Young LLP as ANADIGICS independent registered public accounting firm for the fiscal year ending December 31, 2013, (iii) approved, on an advisory basis, the compensation of ANADIGICS Named Executive Officers, and (iv) approved the amendment of the Amended and Restated 2005 Long Term Incentive and Share Award Plan, dated as of March 20, 2013. The final voting results with respect to each of the four proposals are set forth below: Proposal 1. To elect three Class III directors of ANADIGICS to hold office until 2016. Number of Shares For Against Abstain Broker Non-Vote David Fellows Ronald Rosenzweig Lewis Solomon Proposal 2. To ratify the appointment of Ernst & Young LLP as ANADIGICS independent registered public accounting firm for the fiscal year ending December 31, 2013. Number of Shares For Against Abstain Proposal 3. To approve, on an advisory basis, the compensation of ANADIGICS Named Executive Officers. Number of Shares For Against Abstain Broker Non-Vote Proposal 4. To approve the amendment to the Amended and Restated 2005 Long Term Incentive and Share Award Plan, dated as of March 20, 2013. Number of Shares For Against Abstain Broker Non-Vote Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description of Exhibit 10.12* ANADIGICS, Inc. Amended and Restated 2005 Long-Term Incentive and Share Award Plan, dated as of March 20, 2013. *Filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 9, 2013 ANADIGICS, Inc. By: /s/ Terrence G. Gallagher Name: Terrence G. Gallagher Title: Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 10.12* ANADIGICS, Inc. Amended and Restated 2005 Long-Term Incentive and Share Award Plan, dated as of March 20, 2013. *Filed herewith
